Rogers, J.
To recover the penalty in the fee bill, the narr. must state the particular services for which the officer took the illegal fee. The narr. charging generally, that the defendant, for services done by him as sheriff, took other and greater fees than were allowed by the act of Assembly, was adjudged incurably defective in Aechternacht v. Watmough, 8 Watts & Serg. 162. Here the judgment was arrested for the same reason which governed that case; namely, that the narr. does not specify the illegal fees, the services *519of the prothonotary, nor the particulars of either the fees or services for which the penalty is claimed. No difference is perceived between the cases, -except that one is a suit against a sheriff, the other against a prothonotary. In every other particular, they are precisely the same. It is not the duty of the court to point out the form of a declaration on the statute. We, however, do not perceive the insurmountable difficulties which the counsel for the plaintiff in error seems to suppose, for, in addition to the suggestions in the case -cited, the plaintiff may, previous to filing his narr., procure a copy of the docket entries, which will serve to show the services of the officer, and remove all difficulties on that head.
We attach no weight whatever to the point, that the only remedy for extortion, or exacting illegal fees, is by indictment. The act of the 25th March, 1831, on which the defendant in error relies, is, in addition to any penalty or penalties to which by any existing laws the officer guilty of extortion may be subject. These are the words of the act, and must govern its construction.
Judgment affirmed.